Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/28/2021 has been entered.

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Jeffrey W. Childers at 608 662-1277 on 5/24/2021.
In Claim 5, the phrase “nucleic acid, oligonucleotide, transferrin, metabolites thereof, and antibodies or agents that bind to any of the above substances;” is replaced with “nucleic acid, and transferrin;”


Claim 15 is cancelled.


Claim 19 is cancelled.


Claim 24 is rewritten as follows:

A method for treating a disease or condition, the method comprising administering to a subject in need of treatment thereof, the polymeric micellar nanoparticle composition of claim 1, wherein the at least one nucleic acid comprises an expression vector encoding at least one therapeutic gene.


Claim 25 is rewritten as follows:

A method for preventing a disease or condition, the method comprising administering to a subject in need of prophylactic treatment thereof, the polymeric micellar nanoparticle composition of claim 1, wherein the at least one nucleic acid comprises an expression vector encoding at least one antigen gene.


Claim 26 is added as a new claim as follows:

The method of claim 20, wherein targeting the at least one metastatic cancer cell comprises treating a metastatic cancer in the subject.


Claim 27 is added as a new claim as follows:

The method of claim 21, wherein targeting the at least one metastatic cancer cell comprises detecting, diagnosing, and/or imaging a metastatic cancer in the subject.

Election/Restrictions
3. 	Applicant’s election of the following invention without traverse in the reply filed on September 26, 2014 is acknowledged.  
Group I, claims 1, 3-14, 16-17, drawn to a polymeric micellar nanoparticle composition.
Rejoinder
Claims 1, 3-14, 16-17 are allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 4/25/2019, has been The restriction requirement between Groups I and III is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 18-25, directed to previously non-elected Group III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
However, the restriction between Group I and Group II (claim 15), which is drawn to a method of making a polymeric micellar nanoparticle, is maintained because the method steps do not necessarily require all the limitations of the allowable claims. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


4. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and arguments of record, including the declaration under CFR 1.132 by Dr. Hai-Quan Mao filed 4/29/2020, the rejections of record are withdrawn.

Specifically, the closest prior art of Lutz et al., (US 2009/0011004, published 1/8/2009, see IDS filed 5/23/2018) teaches a polymeric micellar nanoparticle composition for the transfection of cells, comprising a graft copolymer comprising the polycationic polymer PEI and the polymer mPEG have a molecular weight of 550 Da ([0055-0056, 0058, 0095, 0100, 0101], p. 16, Example 2, see also Fig. 1a).
In addition, the closest prior art of Petersen et al., (Bioconj Chem, 2002, 13:845-854, see IDS filed 5/23/2018) teaches a polymeric micellar nanoparticle composition for the transfection of cells, comprising a graft copolymer comprising the polycationic polymer PEI and the polymer mPEG have a molecular weight of 550 Da (p. 846, Materials & Methods).
However, is both cases, the prior art is silent to a hydroxy-PEG polymer, wherein the graft density of the hydroxyl-PEG polymer is between 0.25 mol% and 10 mol%. Furthermore, Applicant argues and Dr. Mao declares that the hydroxy-PEG based copolymer at the claimed grafting density results in higher transgene expression compared to methoxy-PEG copolymers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5. 	Claims 1, 3-14, 16-18, 20-27 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR S LEONARD/Examiner, Art Unit 1633